DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 21 is objected to because of the following informalities:
Regarding claim 21, it appears “10 cm2” in line 2 should be “10 cm-2”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Regarding claim 20, the limitation “an optional square region” in line 7 renders the claim indefinite and unclear because by reciting “optional” a square region may be present or may not be present. So there is no definite structure that is being claimed and that makes the claim ambiguous. Furthermore, claim recites “a dislocation density” in line 4 and “an average dislocation density” in line 6 but it not clear how one is different from other as both recite a value of a surface of cm2. Also it is not clear how “an average dislocation density” (1x106 cm -2) can be higher than “a dislocation density” (1x104 cm -2) of a surface. Are these values from two different surface areas? Is so, how they are related to each other? Applicant's disclosure does not provide enough guidance for interpreting the claim and thus the office could not make sense of the claimed structure. Clear explanation or claim modification is required.

Regarding claim 21-34, these claims are rejected since they inherit the indefiniteness of the claim from which they depend.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.	
Matsubara et al. (US publication 2013/0137220 A1) teaches […a gallium nitride substrate comprising a first main surface and a second main surface opposite thereto, 
Fujiwara et al. (US publication 2011/0108852 A1) teaches […a gallium nitride substrate comprising a first main surface and a second main surface opposite thereto, a dislocation density measured by a room-temperature cathode luminescence method in the first main surface is 1.times.10.sup.2 cm.sup.-2 or higher ([0026])…].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828